FILED
                            NOT FOR PUBLICATION                             OCT 24 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KRISHAN JIWAN KAPOOR,                            No. 07-74977

              Petitioner,                        Agency No. A097-114-961

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 12, 2011
                            San Francisco, California

Before:       B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Krishan Jiwan Kapoor, a native and citizen of India, petitions for review of

the decision of the Board of Immigration Appeals affirming the Immigration

Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
under 8 U.S.C. § 1252. We review for substantial evidence and deny the petition

for review.

         Substantial evidence supports the IJ’s adverse credibility determination. The

IJ identified specific inconsistencies in Kapoor’s testimony and the medical

documents he presented that relate to the injuries and incidents of persecution at

the heart of his claims. See Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000). In the

absence of credible evidence, Kapoor has failed to show eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Kapoor’s CAT claim is based on the same testimony the agency

found not credible, substantial evidence also supports denial of relief under the

CAT. See id. at 1156-57.

         PETITION FOR REVIEW DENIED.




                                            2